Judgment, Supreme Court, New York County (John Cataldo, J.), rendered February 13, 2002, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and unlawful wearing of a body vest, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
Defendant’s claim that he was deprived of his right to a speedy trial is unreviewable because he has not provided minutes that would be dispositive of the issue (see People v Olivo, 52 NY2d 309, 320 [1981]; People v Kramer, 181 AD2d 449 [1992], lv denied 79 NY2d 949 [1992]; see also People v Notholt, 242 AD2d 251, 253 [1997]).
The court properly exercised its discretion in denying defendant’s request for an adjournment to locate a defense witness. Defendant failed to satisfy the criteria set forth in People v Foy (32 NY2d 473 [1973]), and the proposed testimony was of such limited exculpatory value that its absence could not have impaired defendant’s right to present a defense.
Defendant’s application to preclude the People from filing a responding brief is denied. Concur—Nardelli, J.P., Mazzarelli, Ellerin and Friedman, JJ.